PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Martinez et al.
Application No. 14/776,973
Filed: 15 Sep 2015
For DIGITAL SIGN NETWORK

:
:
:	DECISION ON PETITION
:
:



The purpose of this notice is to advise you that the decision automatically granted by Electronic Filing System (EFS) on August 19, 2020, is hereby VACATED for the reasons indicated below.

The record discloses the following:

This application was filed electronically pursuant to 35 U.S.C. § 371 on September 15, 2015, including, inter alia, an Application Data Sheet (ADS) which lists two joint inventors.  A properly executed inventor’s oath or declaration from each named inventor was not included on initial deposit.  

On November 16, 2015, the United States Patent and Trademark Office (USPTO) issued a Notice of Acceptance of Application under 35 USC 371 and 37 CFR 1.495.  The notice does not indicate that an oath or declaration was received on initial deposit.  

On April 3, 2017, the USPTO issued a non-final Office action.

On August 30, 2017, applicant filed a reply to the non-final Office action, along with a two-month extension of time to make timely the response.

On December 26, 2017, the USPTO issued a notice of non-responsive amendment which set an extendable two-month period for response.

On April 26, 2018, applicant filed a reply to the notice of non-responsive amendment.

On May 21, 2018, the USPTO issued a notice requiring an extension of time fee.

On May 24, 2018, a three-month extension of time was received in order to make timely the April 26, 2018 response.

On October 18, 2018, the USPTO issued a final Office action.

The above-identified application became abandoned for failure to reply within the meaning of 37 C.F.R § 1.113 in a timely manner to the final Office action mailed October 18, 2018, when no response was received.  No extensions of time under the provisions of 37 C.F.R § 1.136(a) were obtained.  Accordingly, the above-identified application became abandoned on January 19, 2019.  A notice of abandonment was mailed on June 14, 2019.

On August 19, 2020, a Petition for Revival Of An Application For Patent Abandoned Unintentionally Under 37 CFR 1.137(a) was filed by EFS, along with the petition fee, a RCE and the associated fee, remarks, and an amendment to the claims.  The petition was automatically granted by EFS on August 19, 2020.  

However, an executed oath/declaration for each joint inventor was not submitted prior to or concurrently with the RCE, and therefore the RCE cannot be entered.  See 35 U.S.C. § 371(c), 37 C.F.R. 
§ 1.114(e), and Changes To Implement the Hague Agreement Concerning International Registration of Industrial Designs, 80 Fed. Reg. 17918, 17930 (April 2, 2015).  

In view of the above, the petition automatically granted by EFS on August 19, 2020, is vacated and the application remains ABANDONED.

A response to this letter must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are permitted.  The petition should include a cover letter entitled “Renewed Petition under 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. 

Any response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4  

If responding by mail, applicant is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.5  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply
        
        5 Applicant will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, applicant is reminded that no telephone discussion may be controlling or considered authority for any of applicant’s further action(s).